DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              JOHNSON, MIRMIRAN & THOMPSON, INC.,
                   a foreign corporation for profit,
                              Appellant,

                                    v.

  TAMMY SIRMONS, as Personal Representative of the ESTATE OF
 CLEVELAND ODOM and RUBIE ODOM, as Personal Representative of
             the ESTATE OF ANGELICA ODOM,
                         Appellees.

                              No. 4D20-0884

                         [November 12, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Janet Croom, Judge; L.T. Case No.
312017CA000881.

  Diane H. Tutt of Conroy Simberg, Hollywood, for appellant.

   F. Malcolm Cunningham, Jr. and Amy L. Fischer of The Cunningham
Law Firm, P.A., West Palm Beach, and Lorenzo Williams and Elaine James
of Gary, Williams, Parenti, Watson & Gary, P.L., Stuart, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.